Citation Nr: 1446411	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  03-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder and post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and the RO in Montgomery, Alabama.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal except as noted herein.  

In a June 1999 rating decision, the St. Petersburg, Florida RO, in pertinent part, declined to reopen a claim for service connection for a psychiatric disorder; denied service connection for (1) a condition of the left calf, blood clots, and (2) umbilical hernia, claimed as stomach hernia; denied claims for compensable disability ratings for left knee chondromalacia and for right knee chondromalacia; and denied entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.  The Veteran perfected appeals as to these denials. 

The case was later transferred to the Montgomery, Alabama RO, which in a September 2003 rating decision denied service connection for chronic ear problems, and denied entitlement to TDIU due to service-connected disabilities.  The Veteran perfected appeals as to these denials. 

During the appeal for compensable disability ratings for chondromalacia of each knee, an August 2009 rating decision granted a 10 percent disability rating for each knee, effective from October 2, 2008.  However, these two rating matters remained on appeal as the grants were not total.  See AB v. Brown, 6 Vet.App. 35, 38 (193); Hart v. Mansfield, 21 Vet.App. 505 (2007).  

In the September 2010 Board decision, the Board reopened the claim for service connection for an acquired psychiatric disorder.  That reopened claim and the claim for a TDIU rating were remanded for further development.  The Board granted 10 percent ratings for each knee for the claimed periods prior to October 2, 2008, but denied the other claims.

In February 2013, the Board denied the Veteran's claims for service connection for an acquired psychiatric disorder and for entitlement to a TDIU rating.

Subsequently, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which adopted the January 2014 Joint Motion for Remand (Joint Motion) submitted by the parties and vacated and remanded the February 2013 Board decision.

The Board notes that the Veteran's appeal has been processed using electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents are located primarily in VBMS.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in VBMS or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Joint Motion found that the Board had erred in its February 2013 decision in finding that VA had satisfied its duty to assist without further discussion of the Veteran's requests to reschedule his February 2010 hearing.  The Joint Motion further indicated that the Board must make factual findings with respect to whether the Veteran submitted a timely request for a change in his hearing date, and to whether good cause for such a change was shown.  Accordingly, the Board's February 2013 decision was vacated, including the Veteran's claim for a TDIU which was deemed inextricably intertwined with the service connection claim for an acquired psychiatric disorder, and remanded.

As a general rule, when a Veteran fails to report for a scheduled hearing without good cause, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  However, requests for a change in a Board hearing date may be made at any time up to two weeks before the scheduled date of the hearing.  38 C.F.R. § 20.704(c).  Such requests must be in writing and must show good cause why a new hearing date is necessary. Id.  If good cause is shown, the hearing will be rescheduled for the next available hearing date after the Veteran or his representative gives notice that the contingency which gave rise to the request for postponement has been removed.  Id.

On January 14, 2010, the RO sent a letter to the Veteran notifying him that the video-conference hearing he requested was scheduled for February 22, 2010.  On January 22, 2010, the Veteran notified the RO, by means of a form with the heading "Inmate Request Form," that he had been sentenced to Mission of Hope for a 90 day period that was to commence shortly.  As indicated in the Joint Motion, Mission of Hope is a court-ordered residential program that the Veteran appears to have been required to participate in after a period of incarceration.  On February 16, 2010, the RO received a letter dated February 5, 2010 from the Veteran requesting that the Board hearing be rescheduled to sometime in May 2010, when the Veteran anticipated being released from the Mission of Hope program.

On March 24, 2010, the RO received a letter from the Veteran in which he indicated that he had called the RO several times to have the February 22, 2010 hearing rescheduled.  In a second letter received by the RO in March 2010, the Veteran again requested to have his Board hearing rescheduled.  In June 2010, the RO received a letter from the Veteran of his participation in the Mission of Hope program and anticipated gradation from that program for the purpose of scheduling the February 22, 2010 Board hearing.  

The record reveals that the RO did not respond to any of the Veteran's letters or requests to reschedule the February 2010 hearing.

Based upon the foregoing, the Board finds that the Veteran submitted written notice two weeks prior to his scheduled hearing and provided good cause for requesting a new hearing date.  The Veteran made it clear on the January 22, 2010 "Inmate Request Form" that he had been sentenced to participate in the Mission of Hope program for 90 days.  This notice should have alerted the RO that the Veteran would not have been able to attend the February 22, 2010 hearing.  Moreover, in a letter dated February 5, 2010, the Veteran explicitly requested that the February 22, 2010 Board hearing be rescheduled to a later date.  Accordingly, remand is warranted to reschedule a video-conference Board hearing for the Veteran.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



